UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6771


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES THOMAS WEBB,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00301-D-1; 5:17-cv-00081-D)


Submitted: March 10, 2021                                         Decided: March 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Thomas Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Thomas Webb seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2255 motions and denying reconsideration. The orders are not appealable

unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Webb has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny the

pending motion, and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2